Title: To Alexander Hamilton from Samuel Hodgdon, 15 November 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir
            Philadelphia, 15th. November, 1799
          
          I was duly honored with your letter of the 11th. instant—General Wilkinson made a Return to the Secretary of War for Medicines for the following Posts & Troops, vizt.—For West Florida & Fort Massac, Seven Companies, enumerating the Medicine and Hospital Stores &c. For Fort Knox, Thirtysix men; Fort Washington, Thirty men—Lorimies, one Company—Fort Wayne, four Companies, Fort Defiance One Company—Detroit, five Companies—Michilimacinac, two Companies—Presque–Isle, one Company and Niagara, Ninety three men—The Medicines and Stores were provided and made up for the several posts &c. and marked in conformity with this return and sent forward from hence between the sixth of April and tenth of May last—This statement accounts for sending forward the Medicines & Stores mentioned in the first paragraph of your letter—With respect to the Clothing I need only observe, that I have long since received the return of the person to whom it was addressed by which it appears that every article was received and delivered to the Troops for whom it was forwarded—what was meant by the information to you I can only guess.
          With respect and esteem I am, Sir, your most obedient Servant—
          
            Samuel Hodgdon
          
          General Hamilton.
        